Citation Nr: 9932840
Decision Date: 11/22/99	Archive Date: 02/08/00

Citation Nr: 9932840  
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  95-04 769 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1994 by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Paul, 
Minnesota. 

REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA sec.s 1110, 1131 (West 1991).  Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 CFR 
sec. 3.303(d)(1999).

The veteran contends that a major mental disorder, diagnosed 
years after service, had its inception in service, and that 
the diagnosis of personality disorder which was made while he 
was on active duty was incorrect.  

The veteran's service medical records disclose that in 
October 1974, two months after his entrance upon active duty, 
he was seen by a service department physician, who noted that 
he was unable to tolerate the stress of training, as 
manifested by withdrawal and further failure when he was 
criticized.  An administrative separation from service was 
recommended but not accomplished.  

In March 1975, the veteran was referred by a dispensary to a 
psychiatry service.  The veteran indicated that he disliked 
being ordered around.  He asked for medication, but was told 
by the physician that he had no psychiatric problem.  The 
psychiatrist found no psychosis, neurosis, or organic brain 
disease.  The impression was situational maladjustment, 
acute, moderate.  

In October 1975, the veteran complained that he got upset and 
frustrated over minor things.  The impression was explosive 
personality, situational maladjustment.  

In September 1977, the veteran was in distress and was seen 
for possible emotional problems.  A physician noted that the 
veteran was emotionally unstable and was having an anxiety 
reaction.  

At a medical examination for separation in December 1977, the 
veteran was evaluated as psychiatrically normal.  

In December 1977, the veteran received a general discharge 
under honorable conditions.  He testified at a personal 
hearing in May 1995 that he had been separated from service 
six months early after he assaulted another service member.

After separation from service, the veteran engaged in 
excessive use of alcohol and, also, use of cocaine and other 
illicit drugs.  He first sought psychiatric treatment in 
April 1989 at a public mental health clinic in Alabama.  The 
provisional diagnosis was adjustment disorder with depressed 
mood and personality disorder, not otherwise specified.  The 
veteran failed to keep an appointment for a psychotherapy 
session.  

In May 1992, at a public mental health clinic in Minnesota, 
the veteran stated that he had become depressed while he was 
in the Marine Corps in 1974.  After examination, a 
psychiatrist rendered diagnoses of:  Major depression; 
cocaine dependence, in remission; cannabis dependence, in 
remission; alcohol dependence, in remission; and antisocial 
personality disorder.

At a VA psychiatric examination in December 1994, the veteran 
gave a history of alcohol use since age 14 years and 
marijuana use since age 16 years.  He stated that after 
service he had used cocaine, "speed," and "acid."  The 
examiner reviewed the medical records in the veteran's claims 
file and noted the post service diagnosis in 1989 of 
personality disorder, not otherwise specified, and adjustment 
disorder with depressed mood.  On mental status examination, 
the veteran's affect was slightly depressed, and he related 
auditory hallucinations of voices calling his name.  The 
diagnoses were:  On Axis I, major depression, recurrent, and 
history of polydrug dependence; and, on Axis II, personality 
disorder, not otherwise specified.  

The examiner was asked by the RO to comment on the origin of 
any disorders found.  He stated that the veteran's 
personality disorder was a developmental matter, and the 
veteran's depression was a functional condition of later 
origin.  

In May 1996, the veteran was evaluated by a private 
psychologist, who diagnosed:  Bipolar disorder, mixed type; 
alcohol dependence, in remission; and cocaine dependence, in 
remission.

In a statement in support of his claim, submitted in November 
1996, the veteran said that Marine Corps boot camp "pushed me 
over the edge emotionally" and "something is wrong and it 
started in boot camp."  

In December 1998, a physician with outpatient psychiatric 
services at a VA facility stated, "I have carefully reviewed 
(the veteran's) records.  It is possible that the problems 
the patient encountered when in the military were not due to 
a previously existing personality disorder, but rather to the 
onset and progression of a generalized anxiety disorder and 
major depression.  It is likely as not that the diagnosis of 
personality disorder was indeed something else."

The Board finds that the VA physician's statement of 
December1998 is sufficient to render the veteran's claim for 
service connection for an acquired psychiatric disorder well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board further finds that it would be beneficial, 
in view of the conflicting medical evidence in this case, to 
obtain an additional psychiatric evaluation of the veteran.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be examined by a psychiatrist.  It is 
imperative that the examiner review the 
veteran's medical records in the claims 
file and a copy of this REMAND.  After 
his or her evaluation of the veteran has 
been completed, the examiner should 
render diagnoses on Axis I and Axis II, 
as appropriate, and offer an opinion on 
the following question: in the event that 
one or more diagnoses of a current 
acquired psychiatric disorder have been 
rendered on Axis I, whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that a current 
Axis I disorder had its onset during the 
veteran's active service from August 1974 
to December 1977.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



           
     BRUCE KANNEE
     Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

Citation Nr: 9932905  
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  95-04 769 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1994 by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Paul, 
Minnesota. 


FINDINGS OF FACT

1.  On January 20, 1999, the Board issued a decision in the 
veteran's appeal.

2. On January 20, 1999, additional evidence, which was 
relevant to the issue on appeal to the Board, was received 
at the Board from the veteran.


CONCLUSION OF LAW

A vacate of the Board's decision of January 20, 1999, is 
warranted.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 20.1304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulations provide that an appellant will be 
granted a period of 90 days following the mailing of notice 
to him that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which he may submit additional evidence.  38 C.F.R. 
§ 20.1304 (1999).

In the veteran's case, the RO notified him on November 24, 
1998, that his appeal was being transferred to the Board.  
Through his representative, he submitted as additional 
evidence a report by a physician, which, the Board finds, was 
relevant to the issue before the Board.  The additional 
evidence was received at the Board on January 20, 1999, the 
same date on which the Board promulgated a decision, and 
within the 90 day period allowed for submission of additional 
evidence.  In such circumstances, the Board finds that the 
decision of January 20, 1999, should be vacated and a new 
decision promulgated, after consideration of the additional 
evidence.  38 C.F.R. § 20.1304 (1999).


ORDER

The decision of the Board promulgated on January 20, 1999, is 
hereby vacated.



           
     BRUCE KANNEE
     Member, Board of Veterans' Appeals

Citation Nr: 9901158  
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-04 769 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1977.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current acquired psychiatric disorder and any incident or 
manifestation in service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a major mental disorder, diagnosed 
years after service, had its inception in service, and that 
the diagnosis of personality disorder which was made while he 
was on active duty was incorrect.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  A personality 
disorder is not a disease or injury within the meaning of 
applicable legislation concerning service connection.  
38 C.F.R. § 3.303(c) (1998).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  A claimant cannot meet this burden 
simply by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  

The veteran's service medical records disclose that in 
October 1974, two months after his entrance upon active duty, 
he was seen by a service department physician, who noted that 
he was unable to tolerate the stress of training, as 
manifested by withdrawal and further failure when he was 
criticized.  An administrative separation from service was 
recommended but not accomplished.  

In March 1975, the veteran was referred by a dispensary to a 
psychiatry service.  The veteran indicated that he disliked 
being ordered around.  He asked for medication, but was told 
by the physician that he had no psychiatric problem.  The 
psychiatrist found no psychosis, neurosis, or organic brain 
disease.  The impression was situational maladjustment, 
acute, moderate.  

In October 1975, the veteran complained that he got upset and 
frustrated over minor things.  The impression was explosive 
personality, situational maladjustment.  

In September 1977, the veteran was in distress and was seen 
for possible emotional problems.  A physician noted that the 
veteran was emotionally unstable and was having an anxiety 
reaction.  

At a medical examination for separation in December 1977, the 
veteran was evaluated as psychiatrically normal.  

In December 1977, the veteran received a general discharge 
under honorable conditions.  He testified at a personal 
hearing in May 1995 that he had been separated from service 
six months early after he assaulted another service member.

After separation from service, the veteran engaged in 
excessive use of alcohol and, also, use of cocaine and other 
illicit drugs.  He first sought psychiatric treatment in 
April 1989 at a public mental health clinic in Alabama.  The 
provisional diagnosis was adjustment disorder with depressed 
mood and personality disorder, not otherwise specified.  The 
veteran failed to keep an appointment for a psychotherapy 
session.  

In May 1992, at a public mental health clinic in Minnesota, 
the veteran stated that he had become depressed while he was 
in the Marine Corps in 1974.  After examination, a 
psychiatrist rendered diagnoses of:  Major depression; 
cocaine dependence, in remission; cannabis dependence, in 
remission; alcohol dependence, in remission; and antisocial 
personality disorder.

At a VA psychiatric examination in December 1994, the veteran 
gave a history of alcohol use since age 14 years and 
marijuana use since age 16 years.  He stated that after 
service he had used cocaine, "speed," and "acid."  The 
examiner reviewed the medical records in the veteran's claims 
file and noted the post service diagnosis in 1989 of 
personality disorder, not otherwise specified, and adjustment 
disorder with depressed mood.  On mental status examination, 
the veteran's affect was slightly depressed, and he related 
auditory hallucinations of voices calling his name.  The 
diagnoses were:  On Axis I, major depression, recurrent, and 
history of polydrug dependence; and, on Axis II, personality 
disorder, not otherwise specified.  

The examiner was asked by the RO to comment on the origin of 
any disorders found.  He stated that the veteran's 
personality disorder was a developmental matter, and the 
veteran's depression was a functional condition of later 
origin.  

In May 1996, the veteran was evaluated by a private 
psychologist, who diagnosed:  Bipolar disorder, mixed type; 
alcohol dependence, in remission; and cocaine dependence, in 
remission.

In a statement in support of his claim, submitted in November 
1996, the veteran said that Marine Corps boot camp "pushed me 
over the edge emotionally" and "something is wrong and it 
started in boot camp."  

Upon consideration of the evidence of record, the Board finds 
that the veteran currently has an acquired psychiatric 
disorder, characterized in December 1994 by the VA examiner 
as major depression and in May 1996 by the private 
psychologist as bipolar disorder, mixed type.  However, 
during the veteran's active service an acquired psychiatric 
disorder was not diagnosed, and only a personality disorder, 
for which service connection may not be granted, was found.  
No psychiatrist or psychologist has found that the veteran's 
complaints in service constituted the onset of an acquired 
psychiatric disorder.  There is thus no competent medical 
evidence of a nexus between a current acquired psychiatric 
disorder and the veteran's complaints in service.  

The Board concludes that the veteran's claim for service 
connection for an acquired psychiatric disorder is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  The veteran's statements do not serve to make his 
claim well grounded, as he is not competent to render an 
opinion on the etiology of his current acquired psychiatric 
disorder.  Espiritu.  

The Board recognizes that the claim of entitlement to service 
connection for an acquired psychiatric disorder is being 
disposed of in a manner which differs from that used by the 
RO.  The RO denied the veteran's claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 
9 Vet.App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for an acquired psychiatric disorder 
"plausible."  See generally McKnight v. Gober, 131 F.3d. 
1483, 1484-5 (Fed. Cir. 1997).  




ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



           
     BRUCE KANNEE
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -


 


Citation Nr: 9933650	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  91-40 415	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955 and from April 1955 to August 1973.

This appeal arises from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a total rating for 
compensation purposes based on individual unemployability.  
The veteran appealed, and the Board of Veterans' Appeals 
(Board) entered a decision in the case in January 1994.  In 
July 1994, reconsideration of that Board decision was ordered 
by the Chairman pursuant to 38 U.S.C.A. § 7103 (West 1991 & 
Supp 1999), and the case was remanded by an expanded panel of 
the Board in October 1994 for further development of the 
evidence.

The case was returned to the Board in August 1999. 
`

FINDINGS OF FACT

1.  Service connection is in effect for more than two 
disabilities in this case and one is rated as 60 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to 70 percent.

2.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.

CONCLUSION OF LAW

The requirements for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 501, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.16(a) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the Chairman of the Board grants a motion for 
reconsideration of a prior Board decision -- in this case the 
prior decision was a January 1994 Board decision -- the prior 
Board decision is vacated and the Reconsideration panel 
"sits in the same position as would a Board panel initially 
deciding the appeal" but "should employ current legal 
standards during its review . . . and . . . should consider 
all evidence received since the agency of original 
jurisdiction decision which was appealed to the BVA as having 
been received prior to the appellate decision."  VAOPGCPREC 
89-90 (Aug. 27, 1990); see also VAOPGCPREC 70-91 (Oct. 15, 
1991).  In this case, the January 1994 Board decision arose 
from an appeal of a July 1990 rating decision which denied a 
total rating for compensation purposes based on individual 
unemployability.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1999).

In this case, service connection is in effect for the 
following disabilities with the following ratings assigned:  
arteriosclerotic heart disease with old myocardial infarction 
and angina, rated as 60 percent disabling; bursitis, right 
shoulder, rated as 10 percent disabling; hiatal hernia with 
reflux esophagitis, rated as 10 percent disabling; hearing 
loss, left ear, assigned a noncompensable rating; and 
urethritis, assigned a noncompensable rating.  The combined 
rating for the service-connected disabilities is 70 percent.  
Thus, the Board notes that the veteran meets the percentage 
requirements set forth is section 4.16(a), and the remaining 
question is whether he is unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities.

On remand from the Board, a field examination was conducted 
and the RO obtained medical records and examinations in 
accordance with the remand instructions.  On the December 
1994 Report of Field Examination, it was noted that the 
veteran's main complaints were chest pains upon lifting or 
occasional movements such as walking along with generalized 
arthritis.  Fellow workers and friends of the veteran 
provided statements as to the veteran's "lack of 
adaptability to industrial endeavors" and they attributed 
this situation to the veteran's service-connected heart 
condition.  It is observed that five statements from 
prospective employers at various establishments that were on 
file in 1994, in effect, indicate that they were unable to 
hire the veteran because of his heart disease and job 
restrictions.  

Numerous medical records were subsequently obtained including 
a September 1994 Discharge Summary from a VA medical center 
(VAMC) where the veteran related having presented to the 
primary care clinic for follow-up appointment of an upper 
gastrointestinal series where he described chest pressure 
about 1/10 at that time and an approximate five-minute 
episode of chest pain two days prior to admission when he was 
driving.  The veteran reported that at that time the pain was 
not severe and he did not seek medical attention.  It was 
noted that the veteran had a history of coronary artery 
disease with myocardial infarction times two in the past.  
The veteran was admitted to the VAMC for further cardiac 
evaluation.  Because of having several risk factors for 
coronary artery disease, including his gender, his age, a 
family history of coronary artery disease, and a previous 
history of coronary artery disease, the veteran was admitted 
to the coronary care unit where a myocardial infarction was 
ruled out by enzymes.  He underwent an exercise treadmill 
test which was suboptimal.  He exercised for 4 minutes, 27 
seconds, and the test was terminated secondary to dizziness.  
Although there were no significant electrocardiographic 
changes during the treadmill test, it was noted that it was a 
suboptimal study.  The discharge diagnosis was chest pain of 
unknown etiology.  A one-week period of convalescence was 
recommended upon discharge.

On an April 1995 VA Diseases of the Heart examination report, 
the examiner noted under "Diagnosis" that the veteran had 
coronary artery disease and atherosclerotic coronary artery 
disease due to previous myocardial infarctions.  The 
examination also noted that the veteran had stable class 2 to 
class 3 anginal picture controlled with medications.  The 
examiner stated that there was no need for any further 
work-up or any further cardiac testing at that time and noted 
that the veteran was on a medical regime and being followed 
by physicians in the area.  The examiner stated that the 
veteran should continue his scheduled follow-up.  Similar 
findings were reported by a VA examiner on a December 1996 VA 
Diseases of the Heart examination report.  The December 1996 
examiner recommended that the veteran have stress testing 
repeated every two years to assess for medication efficacy as 
well as functional capacity. 

VA outpatient treatment reports show that the veteran was 
seen in the cardiology clinic on November 1995 with 
complaints of increased chest pain.  The veteran was unable 
to complete an exercise tolerance test secondary to 
lightheadedness.  In December 1997, the veteran was admitted 
to the VAMC again with complaints of tightness in his chest 
early in the morning that began three days earlier.  The 
examiner noted that he knew the veteran well, having seen him 
in the past, and recorded the medical history on the report 
including the history of myocardial infarctions in 1972 and 
1977.  The examiner's impression included chest pain, 
myocardial infarctions times two, angina, and palpation, 
questionable paroxysmal atrial fibrillation on digoxin.  As 
part of the treatment plan, the examiner conducted several 
tests including electrocardiogram and echocardiogram.  The 
final diagnoses included left ventricle hypertrophy, 
hypertension, diastolic dysfunction, and chest pain, etiology 
unknown.

More recent VA outpatient reports, dated in 1997 and 1998, 
showed continuous follow-up for atherosclerotic heart 
disease.

With regard to the veteran's other service-connected 
disorders, a VA examiner diagnosed chronic right shoulder 
tendonitis/bursitis on an April 1995 Joints examination 
report.  On an April 1995 VA Esophagus examination report, 
the examiner diagnosed gastroesophageal reflux disease and 
possible history of peptic ulcer disease.  The examiner noted 
with regard to the service-connected reflux esophagitis that, 
"given his long history of symptoms, he most likely will 
require lifelong treatment with H2 blocker therapy in 
addition" to modification of lifestyle and antacids.  On an 
August 1997 VA Joints examination report, the examiner 
diagnosed recurrent, chronic right shoulder bursitis with 
atrophy of the right shoulder capsule area, prominent 
bilateral acromioclavicular joints.  The examiner noted that 
there was no weakness but that there was limitation of range 
of motion of the right shoulder.

In addition to demonstrating regular follow-up of several of 
the veteran's service-connected disabilities, particularly 
the service-connected heart condition, the medical evidence 
of record, specifically, a March 1999 notation of an examiner 
in a VA progressive cardiac care clinic, shows the opinion of 
a doctor who examined the veteran that the veteran was 
"totally disabled."  Although the notation did not state 
specifically that the veteran was totally disabled solely due 
to service-connected disabilities, the examiner was seeing 
the veteran at the time of this notation for his 
service-connected coronary artery disease.  Thus, the Board 
concludes -- based on the March 1999 VA physician's opinion, 
the medical evidence showing regular treatment and follow-up 
for service-connected disabilities, and the statements of 
those interviewed for the Field Examination Report that the 
veteran's "lack of adaptability to industrial endeavors" 
was attributed to his service-connected heart condition -- 
that the benefit of the doubt as to whether the total 
disability results solely from service-connected disabilities 
may be resolved in favor of the veteran in this case.  
Accordingly, the Board finds that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, and a total rating 
for compensation purposes based on individual unemployability 
may be granted.  38 U.S.C.A. §§ 501, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.16(a) (1999).


ORDER

A total rating for compensation purposes based on individual 
unemployability is granted.



			
	JOAQUIN AGUAYO-PERELES	JACK W. BLASINGAME
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals

			
	MARK W. GREENSTREET	MICHAEL D. LYON
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	JEFF MARTIN
Member, Board of Veterans' Appeals



 

